     Case 2:12-cv-02334-TLN-DB Document 110 Filed 04/23/20 Page 1 of 2

 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     CHRISTIAN MEJIA
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-305-7548 (v)
     202-307-0054 (f)
 6   Christian.Mejia@usdoj.gov
 7   McGREGOR W. SCOTT
     United States Attorney
 8   Eastern District of California
     Of Counsel
 9
     Attorneys for the United States of America
10
                                      UNITED STATES DISTRICT COURT
11                                   EASTERN DISTRICT OF CALIFORNIA
12

13   United States of America,                         No. 2:12-CV-02334-TLN-DB
14                      Plaintiff,                     ORDER ON JOINT REQUEST TO
                                                       EXTEND FACT DISCOVERY AND
15           v.                                        OTHER PRETRIAL DEADLINES DUE TO
                                                       COVID-19 GLOBAL PANDEMIC
16   L. Richard Shearer; Diane Shearer; Stanley
17   Swenson as Trustee of the Hotlum Trust,
     Berryvale Trust, and Regency Trust; et al.;
18
                        Defendants.
19

20
             On April 22, 2020, the parties filed a “Joint Request to Extend Fact Discovery and other
21
     Pretrial Deadlines due to COVID-19 Global Pandemic.”
22
             In consideration of the Joint Request and for good cause shown, IT IS HEREBY
23
     ORDERED:
24
             (1)    The deadline for fact discovery is CONTINUED from June 15, 2020, to
25
     September 15, 2020;
26
             (2)    All pretrial deadlines set forth in the Court’s February 25, 2020 Order are
27
     CONTINUED for 90 days;
28


     Order                                         1
     Case 2:12-cv-02334-TLN-DB Document 110 Filed 04/23/20 Page 2 of 2

 1           (3)    The Court will RESET the Final Pretrial Conference and Trial currently scheduled
 2   for August 20, 2020, and October 26, 2020, respectively, by further court order; and
 3           (4)    The Parties shall file a Joint Status Report on or before September 15, 2020 to
 4   advise the Court of the status of this case.
 5           IT IS SO ORDERED.
 6   DATED: April 23, 2020
 7
                                                           Troy L. Nunley
 8                                                         United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Order                                          2
